Citation Nr: 0530863	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  00-24 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left hip, with a fracture of the 
femur, shortening of the leg and retained foreign body, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1968 until March 
1970.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

These matters were previously before the Board in January 
2002 and July 2003.  On those occasions, remands were ordered 
to accomplish additional development.


FINDINGS OF FACT

1.  The competent evidence of record shows no more than 
moderate knee or hip disability.

2.  Throughout the rating period on appeal, the veteran's low 
back disability has been manifested by subjective complaints 
of pain, stiffness and weakness, productive of no more than 
moderate limitation of motion, with no more than mild 
neurological deficit.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for residuals of a shell fragment wound of the 
left hip, with a fracture of the femur, shortening of the leg 
and retained foreign body have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5021 (2004).

2.  The schedular criteria for an evaluation in excess of 20 
percent for a low back disability, prior to September 23, 
2002, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in 
effect prior to September 23, 2002).

3.  The schedular criteria for a separate 20 percent 
evaluation, but no higher, for orthopedic manifestations of 
the service-connected low back disability, from September 23, 
2002 have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 to September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to September 
26, 2003).

4.  The schedular criteria for a separate 10 percent 
evaluation, but no higher, for neurologic manifestations of a 
low back disability, from September 23, 2002, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (as in effect from September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 8520, 8521, 8524, 8525, and 8526 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a February 2002, July 2002 and September 2003 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letters informed the appellant of what evidence was 
required to substantiate the claim(s) and of his/her and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
September 2002 and May 2005 Supplemental Statements of the 
Case contained the complete text of 38 C.F.R. § 3.159(b)(1), 
which includes such notice.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the veteran's 
statements in support of his appeal, including testimony 
provided at a November 2001 videoconference hearing before 
the undersigned, are affiliated with the claims folder.  The 
Board has carefully reviewed such  statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Further regarding the duty to assist, the claims file 
demonstrates that the RO made multiple efforts to obtain 
records from the veteran's employer.  Such efforts were not 
successful and the veteran was appropriately notified of his 
fact and instructed to attempt to procure such documents on 
his own initiative.  Based on the foregoing, the Board finds 
that adequate efforts were undertaken by the RO as to 
obtaining employment records.  It is not felt that additional 
efforts are required under the VCAA.  Indeed, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  Increased rating- residuals of a shell fragment wound of 
the left hip, with a fracture of the femur, shortening of the 
leg and retained foreign body

The veteran is currently assigned a 20 percent evaluation for 
residuals of a shell fragment wound of the left hip, with a 
fracture of the femur, shortening of the leg and retained 
foreign body pursuant to Diagnostic Code 5255.  Under that 
Code section, a 20 percent evaluation is warranted for 
malunion of the femur with moderate knee or hip disability.  
A 30 percent rating applies for malunion of the femur with 
marked knee or hip disability.  To warrant a 60 percent 
evaluation or higher, the evidence must demonstrate a 
fracture of the surgical or anatomical neck of the femur.  

Thus, in order to achieve the next-higher 30 percent rating 
under Diagnostic Code 5255, the evidence must show marked 
knee or hip disability.  

Regarding the left knee, it is noted that the veteran had 
left knee replacement surgery in 1992 due to arthritis, which 
has not been attributed to the service-connected left hip 
disability and for which the veteran is not service-
connected.  In any event, the evidence fails to indicate 
marked left knee disability during the appeals period.  
Indeed, upon VA examination in January 2001, he had left knee 
flexion from 0 to 130 degrees.  He indicated that he did not 
wear a brace.  Subsequent VA examinations and outpatient 
treatment reports do not show complaints or findings relating 
to the left knee.  

With respect to the left hip, VA examinations dated in 
December 1999, January 2001, July 2002, May 2003 and February 
2005 indicate complaints of chronic aching, pain, soreness 
and tenderness.  In July 2002 he noted that had pain with 
prolonged standing, walking, climbing, squatting and crawling 
activities.  In May 2003, the veteran explained that he could 
stand for only about a half hour at a time, making normal 
daily activities difficult.  His subjective complaints were 
most pronounced in February 2005, at which time he was using 
a cane and reported flares with repetitive use.  He was 
experiencing increasing difficulty standing and walking.  

Objectively, regarding left hip range of motion, the evidence 
shows flexion to no worse than 100 degrees.  His extension 
and adduction were no worse than 0 degrees.  His abduction 
was no worse than 25 degrees and his rotation, internally and 
externally, were no worse than 40 degrees, all as 
demonstrated upon VA examination in February 2005.  There was 
pain throughout the range of motion, which increased with 
repetitive use, but the extent to which additional range of 
motion was lost as a result of such pain  could not be 
ascertained.  The veteran was noted to walk with an antalgic 
gait, using a cane for support on the left side.  

Based on the foregoing, the Board finds that the veteran's 
disability picture is reflective of moderate hip disability, 
consistent with the currently assigned 20 percent evaluation 
under Diagnostic Code 5255.  Indeed, at worst he could flex 
the left hip to 100 degrees.  Similarly, even his worst range 
of motion as to extension and abduction (0 and 25 degrees 
respectively) do not depict marked disability.  Such 
objective clinical findings also do not warrant a higher 
evaluation under the rating criteria of Diagnostic Codes 
5250, 5251, 5252 or 5253.  Moreover, there has been no 
demonstration by competent clinical evidence of record that 
the veteran has a flail joint of the hip.  Hence, a higher 
rating is not warranted under Diagnostic Code 5254.

In reaching the above conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).    In this vein, the Board acknowledges 
the veteran's testimony provided at a videoconference hearing 
in November 2001.  At that time, he explained that his left 
hip kept locking, requiring him to swing his leg around to 
move.  (Transcript "T," at 3.)  His left hip locked at 
least once daily.  (T. at 4.)  He also stated that walking 
was painful and that he ambulated with a limp.  (T. at 3.)  
He rated his pain as an 8 out of 10 in intensity, rising to a 
10 out of 10 on a bad day, which occurred at least once a 
week.  (T. at 4.)  His left hip pain woke him at night.  
Additionally, his left hip disability gave him difficulty 
with squatting and lifting, forcing him to leave his last 
job.  (T. at 5.)  Further regarding physical limitations, he 
could not walk farther than one block without having to sit 
down.  (T. at 7.)  Prolonged standing or sitting also 
exacerbated his left hip pain.  

The veteran's wife also testified at the November 2001 
videoconference hearing.  She commented that, if the veteran 
bent over too far, she would have to help him back up.  (T. 
at 9.)  Additionally, he had fallen a few times in the 
shower.  (T. at 10.)  She also attested that the veteran's 
left hip pain frequently interrupted his sleep.  She added 
that he tried using a heating pad and massager, with little 
relief of his symptoms.  (T. at 9.) 

While the Board is cognizant of the veteran's left hip 
symptomatology as described in the November 2001 
videoconference hearing, it is found that such pain and 
limitation have already been contemplated in the assignment 
of the current 20 percent evaluation.  Again, the objective 
findings, reflective only of moderate disability, thus the 
veteran's disability picture is appropriately reflected in 
his current evaluation and an increased rating is not 
warranted.  

It is further noted that the veteran's left hip disability 
involves a shell fragment wound.  This type of injury 
typically affects the muscles, prompting analysis under 
38 C.F.R. § 4.73.  However, in the present case no residual 
muscle injury is demonstrated.  Indeed, VA examination in 
December 1999 indicated that there was no apparent muscle 
damage or soft tissue change.  There was also no evidence of 
muscle herniations or nerve damage.  Subsequent VA 
examination in January 2001 noted that the muscle groups 
associated with the veteran's left hip disability were groups 
XIII, XV and XVII.  However, once again, no muscle herniation 
was shown. 
No other competent evidence reveals findings pertinent to the 
musculature associated with the left hip area.  

To the extent that the evidence can be construed as 
demonstrating injury to muscle groups XIII, XV and XVII, a 
higher evaluation is not possible here through application of 
38 C.F.R. § 4.73.  Indeed, the relevant muscle groups are 
contemplated by Diagnostic Codes 5313, 5315 and 5317.  With 
respect to Code sections 5308 and 5315, severe muscle injury 
must be shown in order to achieve a rating in excess of 20 
percent.  Under Diagnostic Code 5317, moderately severe 
muscle injury must be shown in order to achieve a rating in 
excess of 20 percent.  

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles: (I) Type of injury: through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

38 C.F.R. § 4.56(d)(4) describes severe disability of 
muscles: (I) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

After reviewing the competent evidence, as previously 
discussed, the Board finds no support for a finding of 
moderately severe muscle injury to muscle group XVII or 
severe muscle injury to muscle groups XIII or XV.  Thus, 
application of 38 C.F.R. § 4.73 does not afford the veteran a 
higher evaluation here. 

The competent clinical evidence of record also establishes 
that the veteran has one-inch shortening of the left leg 
associated with the service-connected disability for which a 
separate evaluation may be assigned.  However, under 
Diagnostic Code 5275, the minimum compensable rating of 10 
percent requires shortening of the lower extremity of 1 1/4 to 
2 inches.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2004).  Hence, a separate compensable 
rating is not warranted for shortening of the left lower 
extremity.

In conclusion, the evidence of record depicts a disability 
picture consistent with moderate disability of the left hip 
and knee.  The extent of the disability has been fully 
contemplated in the currently assigned 20 percent evaluation 
under Diagnostic Code 5255 and there is no basis for a higher 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, although the veteran stated at his November 2001 
hearing that he was forced to leave his last job due to his 
service-connected left hip problems, there is no showing that 
the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.

II.  Increased rating- low back disability

Service connection for low back pain was initially granted in 
a May 1978 rating decision.  The disability was subsequently 
recharacterized as lumbosacral strain, for which the veteran 
has been rated at 20 percent during the entire period on 
appeal.  It is noted that, in addition to lumbosacral strain, 
a January 2001 VA x-ray indicated mild narrowing of the L5-S1 
disc space.  Because the veteran's hearing testimony in 
November 2001 included complaints of lower extremity 
tingling, numbness and foot drop, and because the May 2005 
supplemental statement of the case included consideration 
pursuant to the regulations pertaining to interveretebral 
disc syndrome, it is concluded that the disc disease is a 
part of the instant appeal.  

It is further observed that the schedular criteria for rating 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  Throughout the period in question, 
the veteran is assigned a 20 percent evaluation pursuant to 
Diagnostic Code 5295, for lumbosacral strain.  Under that 
Code section, a 20 percent rating is warranted where there is 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board will now briefly detail the pertinent evidence for 
the period in question.  Upon VA examination in December 
1999, there was no deformity of the back.  There was some 
musculature tenderness.  Upon VA examination in January 2001, 
the veteran stated that he occasionally wore a back brace.  
Low back pain and tenderness was again noted.  X-rays taken 
at that time showed disc space narrowing at L5-S1.  VA 
examination in July 2002 revealed many spasms across the 
back.  There was soreness on palpation and he had a bent 
posture secondary to pain.  There was no increased kyphosis 
or scoliosis.  

The objective evidence outlined above essentially 
demonstrates a painful and tender lumbar spine with some 
muscle spasm.  However, such evidence does not reveal a 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, or loss of lateral motion with osteo-
arthritic changes.  For these reasons, the veteran's 
disability picture is found to more closely approximate the 
currently assigned 20 percent evaluation.  

In reaching the above conclusion the Board has considered 
additional functional limitation due to factors such as pain, 
weakness, incoordination and fatigability.  For example, the 
Board acknowledges the January 2001 VA examination report, 
which indicated that the veteran wore a back brace on 
occasion and took anti-inflammatories.  He added that walking 
substantial distances or standing for any period of time 
caused his back to tighten up.  Moreover, at his November 
2001 videoconference hearing, the veteran explained that his 
back would tighten up if he performed simple chores such as 
carrying firewood or weeding his lawn.  (T. at 12.)  He added 
that he was unable to lift objects at all.  His pain was 
described as sharp and it woke him up at night.  (T. at 13.)   
Moreover, upon VA examination in July 2002, the veteran 
complained of flare-ups causing increased tenderness, 
fatigability, limited endurance and stiffness.  At that time, 
he had pain throughout range of motion.  

Despite such evidence of additional functional limitation due 
to pain and weakness, the veteran's low back symptomatology 
remains more comparable to the criteria for a 20 percent 
evaluation under Diagnostic Code 5295 than with the criteria 
associated with the next-higher 40 percent rating.  Indeed, 
the objective evidence simply does not demonstrate a 
significant loss of lumbar function such as to support a 
finding of severe lumbosacral strain.  For example, upon VA 
examination in December 1999, the veteran could toe and heel 
walk.  He was also able to squat.  Moreover, the July 2002 VA 
examination report indicated that the veteran was able to 
raise on his toes and his heels.  For these reasons, then, an 
increased rating under Diagnostic Code 5295 is not justified.

The Board has also considered whether any alternate 
Diagnostic Codes prior to September 23, 2002, provide an 
evaluation in excess of 20 percent for the veteran's low back 
disability.  In this vein, the provisions of Diagnostic Code 
is 5292, for limitation of motion of the lumbar spine, are of 
relevance.  That Code section provides a 20 percent 
evaluation where the evidence demonstrates moderate 
limitation of motion.  A 40 percent rating is for application 
where there is severe limitation of lumbar spine motion.  

The evidence for the period in question fails to reveal 
severe limitation of lumbar motion.  Indeed, the veteran had 
forward flexion of the lumbar spine to 90 degrees, extension 
to 30 degrees and rotation to 30 degrees bilaterally.  
Subsequent VA examination in January 2001 showed flexion to 
75 degrees, extension to 20 degrees, and lateral bending to 
20 degrees left and 30 degrees right.  Finally, VA 
examination in July 2002 showed forward flexion to 90 
degrees, with extension and bilateral rotation to 30 degrees.

The above range of motion findings do not demonstrate severe 
limitation of the lumbar spine.  Moreover, while such 
examinations do reflect objective findings of pain on motion, 
the overall evidence does not support an increase due to 
additional functional limitation.  Again, in December 1999, 
the veteran could toe and heel walk, as well as squat.  
Moreover, the July 2002 VA examination report indicated that 
the veteran was able to raise on his toes and his heels.  For 
these reasons, a higher evaluation is not justified on the 
basis of DeLuca principles.

Another potentially applicable Diagnostic Code for 
consideration is 5293, for intervertebral disc syndrome.  
Under that Code section, as it existed prior to September 23, 
2002, a 20 percent evaluation is warranted for intervertebral 
disc syndrome productive of moderate impairment, with 
recurring attacks.  A 40 percent evaluation is for 
application in the case of severe impairment with recurring 
attacks, with intermittent relief.  Finally, a 60 percent 
evaluation is warranted for pronounced impairment, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  It is acknowledged 
that the veteran testified at his November 2001 
videoconference hearing as to a needle like sensation in the 
lower extremities.  (T. at 14.)  He also reported foot drop 
and commented that his foot fell asleep frequently.  However, 
despite such complaints, the objective evidence fails to 
demonstrate any severe neurologic symptom.  Indeed, upon VA 
examination in December 1999, no neurologic abnormalities 
were detected.  Moreover, subsequent VA examination in July 
2002 noted the absence of sciatic irritation signs.  No other 
objective evidence establishes neurologic problems during the 
period in question.  

There are no other relevant alternate Code sections which 
could afford a higher rating for the veteran's low back 
disability.  Indeed, as the medical evidence does not 
establish ankylosis, Diagnostic Codes 5286 and 5289 are not 
for application.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 25, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and prior to September 25, 2003, a 20 percent 
evaluation is warranted for incapacitating episodes having a 
total duration of at least 2 weeks but not less than 4 weeks 
over the past 12 months.  A 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  As such, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 to September 25, 
2003, cannot serve as a basis for an increased rating on the 
basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back disability.  As 
noted above, one relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.  

Objectively, upon VA examination in May 2003, the veteran had 
flexion to 85-90 degrees.  He had extension, lateral bending 
and rotation to between 20 and 35 degrees, with pain at the 
extremes.  He was able to rise on his toes and heels, holding 
on for support.  The Board finds that such objective 
evidence, when considered in conjunction with the veteran's 
lumbar pain, tenderness and weakness, warrants a 20 percent 
rating under Diagnostic Code 5292 for moderate limitation of 
lumbar motion.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Despite such pain and 
weakness, the overall evidence does not support a finding of 
severe limitation of motion.  

Based on the above, then, a 20 percent rating for orthopedic 
manifestations of the veteran's back disability is for 
application.  Moreover, no other Code sections afford an 
orthopedic evaluation in excess of that amount.  As the 
medical evidence does not establish ankylosis, Diagnostic 
Codes 5286 and 5289 are not for application.  The only other 
potentially applicable Diagnostic Code with respect to the 
orthopedic manifestations of the veteran's service-connected 
degenerative disc disease of the lumbar spine is Diagnostic 
Code 5295, for lumbosacral strain.  However, the criteria for 
a rating in excess of 20 percent have not been satisfied, as 
discussed above.   

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  In the present case, the 
veteran's neurological complaints relate to the lower 
extremities.  Thus, diagnostic codes 8522-8530 are 
potentially applicable.  

As previously discussed, the veteran has complained of 
tingling, numbness and foot drop in the lower extremities.  
Upon VA examination in May 2003, straight leg raising was 
slightly positive on the left side.  Reflexes, strength and 
sensation were equal.  

The Board finds that the medical evidence detailed above 
compels a finding that the neurological manifestations of the 
veteran's service-connected low back disability are no more 
than mild. 

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for moderate disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 
noncompensable evaluations.  Thus, the veteran is entitled to 
a 10 percent rating under Diagnostic Code 8520, 8521, 8524, 
8525 or 8526 for the neurologic manifestations of the 
disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative disc disease of the lumbar spine.  It has been 
determined that the veteran is entitled to a 20 percent 
rating under Diagnostic Code 5292 for his orthopedic 
manifestations, and that he is entitled to a 10 percent 
evaluation under Diagnostic Code 8520, 8521, 8524, 8525 or 
8526 for the neurologic manifestations.  Those separate 
orthopedic manifestation and neurologic manifestation ratings 
must now be combined under 38 C.F.R. § 4.25, along with all 
other service-connected disabilities.  In the present case, 
the veteran is also service-connected for residuals of a 
shell fragment wound of the left hip with a history of 
fractured femur and leg shortening with retained foreign body 
(rated as 20 percent disabling), functional gastric syndrome 
(rated as noncompensable) and residuals of a left ankle 
sprain (rated as noncompensable).

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 20 percent (orthopedic 
manifestations of his low back disability), 20 percent (left 
hip disability) and 10 percent (neurological manifestations 
of his low back disability), an evaluation of 40 percent is 
derived.  This combined rating exceeds the combined 30 
percent evaluation rating currently in effect for this 
period.  

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation if he is rated separately for 
the orthopedic and neurologic manifestations of the 
disability at issue.  As such, the evidence supports the 
grant of a separate 20 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 10 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from September 23, 2002, 
through September 25, 2003.  As discussed above, there is no 
basis for separate evaluations in excess of those amounts.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Under these 
relevant provisions, a 40 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  Finally, unfavorable 
ankylosis of the entire spine warrants a 100 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

The evidence of record does not demonstrate limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, nor is ankylosis established.  As such, the criteria 
for a 40 percent evaluation under the General Rating Formula 
for spinal disabilities have not been satisfied.  Indeed, the 
veteran's low back symptomatology most closely approximates 
the currently assigned 20 percent evaluation, even when 
considering additional functional limitation due to factors 
such as pain and weakness.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, from September 26, 2003, 
the veteran continues to be entitled to separate evaluations 
for the orthopedic and neurologic manifestations of his 
lumbosacral strain with degenerative changes.  Again, there 
is no basis for separate evaluations in excess of those 
amounts.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.


ORDER

A rating in excess of 20 percent for residuals of a shell 
fragment wound of the left hip, with a fracture of the femur, 
shortening of the leg and retained foreign body is denied.

Prior to September 23, 2002, a rating in excess of 20 percent 
for a low back disability is denied.

From September 23, 2002, a 20 percent evaluation for the 
orthopedic manifestations of the veteran's low back 
disability is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

From September 23, 2002, a 10 percent evaluation for the 
neurologic manifestations of the veteran's low back 
disability is granted, subject to governing criteria 
applicable to the payment of monetary benefits.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


